ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark K. Leeman                                           Gregory F. Zoeller
Logansport, Indiana                                      Attorney General of Indiana

                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana
______________________________________________________________________________



                               In the                                    Jun 14 2013, 9:30 am


                       Indiana Supreme Court
                           _________________________________

                                  No. 08S02-1306-CR-423


ROBERT BOWEN,
                                                         Appellant (Defendant below),

                                              v.

STATE OF INDIANA,
                                                     Appellee (Plaintiff below).
                           _________________________________

                            Appeal from the Carroll Circuit Court
                                   No. 08C01-1007-FB-8
                           The Honorable Donald E. Currie, Judge

                           _________________________________

     On Petition To Transfer from the Indiana Court of Appeals, No. 08A02-1206-CR-504
                          _________________________________

                                        June 14, 2013

Per Curiam.

       After a jury trial, Robert Bowen was convicted of several offenses (and sentenced to

advisory terms) as follows: unlawful possession of a firearm by a serious violent felon (10

years), dealing in a controlled substance (4 years), possession of a controlled substance (1.5
years) and possession of marijuana (1 year). The trial court ordered the sentences to be served

concurrently, except the 4-year sentence was ordered to be served consecutively, for a total

executed term of 14 years.

       The trial court did not state its reasons for imposing this sentence, either in writing or

from the bench, and did not identify any reason for consecutive sentences. Noting that the pre-

sentence investigation report disclosed an extensive criminal history and that the trial court had

considered the report, the Court of Appeals inferred that Bowen’s criminal history was the

reason the trial court had imposed consecutive sentences. See Bowen v. State, No. 08A02-1206-

CR-504 (Ind. Ct. App. Feb. 18, 2013) (mem. dec.).

       Precedent requires that a trial court “include a reasonably detailed recitation of the trial

court's reasons for imposing a particular sentence,” Anglemyer v. State, 868 N.E.2d 482, 490-91

(Ind. 2007), including the reasons for imposing consecutive sentences, see, e.g., Ortiz v. State,

766 N.E.2d 370, 377 (Ind. 2002); Smith v. State, 474 N.E.2d 71, 73 (Ind. 1985); see also Ind.

Code § 35-50-1-2. We choose to remand to the trial court for clarification of its sentencing

decision and preparation of a new sentencing order. See Windhorst v. State, 868 N.E.2d 504,

507 (Ind. 2007), reh’g denied.

       Accordingly, we grant transfer and remand this case to the trial court with instructions to

issue an amended sentencing order that complies with the law, without a hearing. See Sanchez v.

State, 938 N.E.2d 720, 723 (Ind. 2010). The decision of the Court of Appeals is summarily

affirmed in all other respects. See App. R. 58(A). Subject only to the rules governing rehearing,

this opinion concludes this appeal of the convictions and the original sentencing order.



Dickson, C.J., and Rucker, David, Massa, and Rush, JJ., concur.



                                                2